DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-17 of U.S Patent No 10820018 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the pending application are broader than the ones in patent, In re Van Ornum and Stanq, 214 USPQ 761, broad claims in the pending application are rejected under anticipation type double patenting over previously patented narrow claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims 1-16 and patent claims 1-3 and 5-17 are directed to the same invention with a different in scope (broader in scope than the patent claim) and are therefore an obvious variant thereof. Therefore, claim 1 of the pending application is generic to all that is recited in the claim 1 of the conflicting patent. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting patent. Claim 16 in the pending application and claim 1 and/or 17 in the conflicting patent, respectively, are analyzed similarly. 
As to claim 2, is anticipated by the patent claim 2.
As to claim 3, is anticipated by the patent claim 3.
As to claim 4, is anticipated by the patent claim 5.
As to claim 5, is anticipated by the patent claim 6.
As to claim 6, is anticipated by the patent claim 7.
As to claim 7, is anticipated by the patent claim 8.
As to claim 8, is anticipated by the patent claim 9.
As to claim 9, is anticipated by the patent claim 10.
As to claim 10, is anticipated by the patent claim 11.
As to claim 11, is anticipated by the patent claim 12.
As to claim 12, is anticipated by the patent claim 13.
As to claim 13, is anticipated by the patent claim 14.
As to claim 14, is anticipated by the patent claim 15.
As to claim 15, is anticipated by the patent claim 16.

Claim Rejections - 35 USC § 112

            The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 28 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite  for failing to particularly point out and distinctly claim the subject matter which applicant  regards as the invention. The claim limitation “a software module arranged for…arranged for…determining/causing” “a broadcasting module for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, six paragraph. However, the written description fails to disclose the corresponding structure, material, or acts performing the entire claimed function and to clearly link the structure, material, or acts to the function. In general, it is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because the specification does not clearly show the claim limitation “a software module arranged for…arranged for…determining/causing” “a broadcasting module for” etc..
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or not modified by sufficient structure, material, or acts for performing the claimed function, or present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-10,13-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2014/0068662 A1 to Kumar in view of US Patent Pub No 2015/0237389 A1 to Grouf et al.
As to claim 1, Kumar discloses a method for automatic selection of a sequence of videos to fill a break in a video program(see fig.3; page.4,¶0062¶), comprising: storing a plurality of editable templates in a collection of templates accessible from a platform, wherein each template defines a sequence of video types to be played  out, available video types including at least jingles, fill-in video content or advertising video from at least one video server (see fig.3; page.3,¶0051,¶0225); determining in the platform a first duration of a series of advertising videos and a second duration of a series of advertising videos from one or more video servers (page.5,¶0066); sending from the platform ( page.4,¶0061) a first request and a second request to one or more video servers for respectively a first series of advertising videos corresponding to the first duration and a second series of advertising videos corresponding to the second duration (page.11,¶0225); receiving in said platform (page.4,¶0061) a first series of advertising videos from the first video server and a second series of advertising videos from the one or more video servers (page.11,¶0225); stitching in said platform a sequence (page.5,¶0066) including said first series, said second series and at least one jingle or fill-in video content, according to the selected template; and sending said sequence to at least one user’s device (page.4,¶0054,¶0056).
Kumar does not explicitly discloses selecting one template from said collection to apply to said break and applying one or more parameters to the said template; requesting advertising videos and at least one jingle or fill-in video content using  the selected template from one or more video servers.
In analogous art Grouf discloses selecting one template from said collection to apply to said break and applying one or more parameters to the said template; requesting page.22, ¶0167-¶0169). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar with the teaching as taught by Grouf in order to stream an appropriate supplemental fill-in content based on the length and/or the relevancy of the display program to the user(s).
As to claim 2, Kumar further discloses determining in the platform an estimated duration of the break; wherein the selected template requests fill-in video content to be played out until the end of the break, wherein the fill-in video content is a video without any speech which can be appropriately interrupted at any time (page.5,¶0064).
As to claim 3, Grouf further discloses wherein at least some of said videos are associated with video priorities, wherein videos associated with a higher priority are more likely to be played out than videos associated with a lower priority (page.22, ¶0167).
As to claim 4, Kumar further discloses wherein said platform sends selection parameters to at least one of said video server, wherein the selection of videos made by said video server depends on those parameters (page.11, ¶0225).
As to claim 5, Grouf further discloses wherein said parameters include at least one among: a type of device; a user profile; a category of advertising; an IP address; a related program (page.22, ¶0167).
As to claim 6, Grouf further discloses wherein the selected template to be applied, and/or the sequence of video types in one selected template, depends on at least page.22, ¶0167).
As to claim 8, Kumar further discloses said step of sending said sequence comprising broadcasting said sequence (page.5, ¶0055).
As to claim 9, Kumar further discloses receiving at said platform the program; combining the received program and said sequence to a new stream by replacing a portion of said received program with said sequence; broadcasting from said platform said new stream (page.1, ¶0003).
As to claim 10, Kumar further discloses detecting at the platform a start time of the break; determining in the platform an estimated duration of the break; inserting into said sequence a fill-in video content until the end of the break, wherein the fill-in video content is a video without any speech which can be appropriately interrupted at any time (page.4, ¶0059-¶0060, ¶0064, ¶0068).
As to claim 13, Kumar further discloses wherein said estimated duration is based on a TV schedule (page.5, ¶0071).
As to claim 14, Grouf further discloses receiving data in said platform indicating that the duration of the break has been changed, or that the break has been split, or broadcasted at a different time, and automatically adapting said selection (page.23, ¶0168).
As to claim 15, Kumar further discloses wherein said selection is made or adapted before the start of the break (page.5, ¶0064).
As to claim 16, is analyzed the same rejection with respect to method of claim 1.
As to claim 17,  Kumar discloses a method for automatic selection of videos to fill a break in a program(see fig.3; page.4,¶0062), comprising: receiving at a platform the program; detecting at the platform a start time of the break; determining in the platform an estimated duration of the break(page.4,¶0061,¶0066, page.4,¶0225); combining the received program and the sequence of videos to a new stream by inserting into said break a sequence of videos and a fill-in video content until the end of the break(page.5,¶0066).
Kumar does not explicitly discloses selecting in the platform from a collection of videos a sequence of videos to be played out, said sequence having a second duration which is shorter than said estimated duration, and wherein the selection depends on video play rules and on video priorities associated with at least some of said videos, wherein the video play rules determine that the sequence of videos has to start with a video of a first type, to terminate with a video of a second type, wherein the fill-in video content is a video without any speech which can be appropriately interrupted at any time; and  sending from the platform said new stream.
In analogous art Grouf discloses selecting in the platform from a collection of videos a sequence of videos to be played out, said sequence having a second duration which is shorter than said estimated duration, and wherein the selection depends on video play rules and on video priorities associated with at least some of said videos, wherein the video play rules determine that the sequence of videos has to start with a video of a first type, to terminate with a video of a second type, wherein the fill-in video content is a video without any speech which can be appropriately interrupted at any time; and  sending from the platform said new stream (page.22, ¶0167-¶0169).

As to claim 18, Kumar further discloses wherein said estimated duration is based on a TV schedule (page.5, ¶0071).
As to claim 19, Kumar further discloses a step of determining said end of the break when said estimated duration has expired (page.5, ¶0069).
As to claim 20, Kumar further discloses a step of determining said end of the break when a program resume signal is received (page.5, ¶0069).
As to claim 21, Kumar further discloses wherein at least some of said videos are associated with a video category, and wherein at least some of the video play rules determine a sequence of video categories during a break (page.11, ¶0225).
As to claim 22, Kumar further discloses defining first video play rules for a first break, and second, different video play rules for a second break (page.11, ¶0225).
As to claim 23, Grouf further discloses comprising selecting a fill in video content among a plurality of fill in signals, and marking the fill in video content as used (page.23, ¶0168-¶0169).
As to claim 24, Grouf further discloses receiving data indicating that the duration of the break has been changed, or that the break has been split, or broadcasted at a different time, and automatically adapting said selection (page.23, ¶0168).
As to claim 25, Kumar further discloses wherein said selection is made or adapted before the start of the break (page.5, ¶0064).
As to claim 26, Kumar further discloses wherein the program is broadcasted over a TV network (page.5, ¶0055).
As to claim 28, is analyzed the same rejection with respect to method of claim 17.

Claims 7, 11-12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2014/0068662 A1 to Kumar in view of US Patent Pub No 2015/0237389 A1 to Grouf et al, and further in view of US Patent Pub No 2015/0325268 A1 to Berger et al.
As to claim 7, Kumar and Grouf do not explicitly discloses a step of inserting or editing codes, for example time codes, in said sequence for tracking the display of each advertising video on said user’s device.
Berger discloses a step of inserting or editing codes, for example time codes, in said sequence for tracking the display of each advertising video on said user’s device (page.4, ¶0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar with the teaching as taught by Berger in order to provide to advertisers as verification that their commercial have been played on a user device.
As to claim 11, Berger further discloses sending said sequence comprising sending said sequence to one specific IP address using an adaptive streaming technology (see fig.6; page.4, ¶0057).
As to claim 12, Berger further discloses said sequence comprising a list of URLs, for example a manifest file (see fig.6; page.4, ¶0057).
As to claim 27, Berger further discloses wherein the program is sent over Internet as a broadcast signal or as an adaptive stream (see fig.6; page.4, ¶0057).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0268963 A1 to Nugent et al.
US 2013/0097634 A1 to JIN et al.
US 2018/0285932 A1 to Andrianakou et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424